Order entered August 7, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-01270-CV

                       REGINA DELL BROWN, ET AL., Appellants

                                              V.

                               MERRY OUTLAW, Appellee

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-06513

                                          ORDER
       Appellee’s brief was originally due on July 25, 2018. Before the Court is appellee’s

August 3, 2018 motion requesting an extension of time to September 28 to file a brief. We

GRANT the motion to the extent that appellee shall file a brief by August 27, 2018.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE